 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9(b) of the Act.All cable service repairmen 2 employed by the Employer at itsLewistown, Montana, operation, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.stated at the hearing that these companies have "a very,very close interrelated workingarrangement,and, in fact,are managed and operated by the same personnel."Upon the entire record,we find that the Employer and other companies mentioned aboveconstitute a single employer under the Act and that their combined volume of businesssatisfies the communications systems standard adopted inRaritan Valley BroadcastingCompany, Inc,122 NLRB 90,which is applicable herein.The assertion of jurisdictionover the Employer is therefore warranted.Cf.Warren Television Corporation,128NLRB 1, where the employer's operation did not include a microwave transmission system.2Petitioner seeks a unit of cable service repairmen employed by the Employei.TheEmployer would broaden the scope of this unit as indicated above.However,the Em-ployer and Livingston alone regularly employ cable service repairmen.The Employer islocated about 130 miles from LivingstonIt has its own manager who hires employeesand directs them in their work.Such interchange as takes place between it and Livingstonoccurs mainly in emergency situations.Under all the circumstances,we find the pro-posed unit to be an appropriate oneA. E. Schultz Fuel Co., Inc.,and Midwest Bulk,Inc.andMarvin`-Rochon.Case No. 13-CA-3973., November 22, 1961DECISION AND ORDEROn June 16, 1961, TrialExaminerEugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in andwere engagingin certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the Inter-mediateReport attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report, and the General Counsel fileda brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis caseto a three-member panel[Chairman McCulloch and Mem-bers Leedom and Fanning].The Board has reviewedthe rulingsof the Trial,Examiner madeat the hearing and finds that no prejudicialerror was committed.134 NLRB No. 58. A. E. SCHULTZ FUEL CO., INC.; & MIDWEST BULK, INC.577The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and -the brief, and the entirerecord in the case, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondents, A. E. Schultz FuelCo., Inc., and Midwest Bulk, Inc., their officers, agents, successors,and assigns, shall :.1.Cease and desist from :(a)Discouraging membership in General Drivers and Dairy Em-ployees Local Union 563, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or in any otherlabor organization of its employees, by discharging; refusing to re-instate, or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of employment.(b)Discharging or otherwise discriminating against any employeebecause he has given testimony under the Act.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Marvin Rochon immediate and full reinstatement tohis former or substantially equivalent position and make him wholefor any loss of earnings suffered in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, social'As background to this case, the Trial Examiner refers to an earlier case in which hefound that Respondents had violated Section 8(a) (1) and (3) of the Act and recom-mended the usual remedial order for such violationsSubsequent to the issuance of theIntermediate Report herein, the Board adoptedto totethe Trial Examiner's findings, con-clusions,and recommendations in the earlier case. See A. E.Schultz Fuel Co., Inc andMidwest Bulk, Inc.,132 NLRB 702.630849--.62-vol. 134-38 578.DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity payment records, timecards, personnel records and reports,and all other records necessary to or convenient for a computation ofthe amount of backpay due under the terms of this Order.(c)Post at their plant in Neenah, Wisconsin, copies of the noticesattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by each of the Respondents, be posted by themimmediately upon receipt thereof, and be maintained for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by Respondents to insure that such notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, theie shall be substituted for the words"Pursuant to a Decision and Order",thewords "Pursuant to a, Deeirte of, the United State% Courtof' Appeals,'^Enforcing-an -Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelati'onsAct, as, amended, we hereby notify our" employees' that :WE WILL NOT discourage membership in General Drivers andDairy Employees Local Union 563, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America,or any other labor organization, by discharging any of our -em-ployees because of their concerted or union activities, or in anyother manner discriminating in regard to their hire or tenureof employment or any term or condition' of employment.WE, WILL 'NOT discharge' or otherwise discriminate against ouremployees because they have given testimony under the NationalLabor Relations Act, as amended.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist the above-named or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activity, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as A. E. SCHULTZ FUEL CO., INC., & MIDWEST BULK, INC.579modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer Marvin Rochon immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to- his seniority or other rights and privileges, and makehim whole for any loss of pay suffered as a result of the discrim-ination against him.All,our employees are free to become, remain, or refrain from be-coming members of the above-named or any other labor organization,except to the extent that this right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.A. E. SCHULTZ FUEL CO., INC.,Employer.MIDWEST BULK, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed on December 15, 1960,by Marvin Rochon, an individual, arepresentative of the General Counsel of the National Labor Relations Board,hereincalled the General Counsel and the Board,issued a complaint signed by the Board'sRegional Director for theThirteenthRegion (Chicago,Illinois), alleging that A. E.SchultzFuel Co.,Inc., and Midwest Bulk, Inc.,of Neenah,Wisconsin,herein calledthe Respondent,had committed unfair labor practices within the meaning of Section8(a)(1), (3),and (4)of theNational LaborRelations Act, as amended(61 Stat.136), herein calledthe Act.The complaint alleged that Respondent discharged Marvin Rochon on Decem-ber 9, 1960,because he engaged in union or concerted activities for the purpose 'ofcollective bargaining or mutual aid or protection and because"said employee filed'charges or gave testimony under theAct."Initsanswer Respondent denied anyviolationsof the Act.Pursuant to due notice, a hearing was held on the matter beforethe dulydesignatedTrialExaminerfrom March 14 through 16, 1961, inclusive,atNeenah,Wisconsin.All partieswere afforded full opportunity to participate in the hearing, to be heard,to examine and cross-examine witnesses,and to introduce relevant evidence.Al-thoughtime was extended on behalf of Respondent for the filing of briefs,only theGeneralCounselavailed himself ofthe opportunityof filing a brief.Uponthe entirerecord in thecase, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSIt is admitted,and I find, that Respondent Schultz and Respondent Midwest areand at all times material herein have been operated as a single integrated enterprise,and will be referred to herein in the singular.Respondent operates as a corporateentity duly organized under the laws of the State of Wisconsin and has been engagedin the business of the wholesale and retail sale, distribution,and transport of coal andfuel oil with principal offices and place of business at Neenah,Wisconsin. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the course and conduct of its business operations during the calendar year 1960,Respondent purchased, transferred, and received, all within the State of Wisconsin,coal and fuel oil and other goods and materials valued in excess of $100,000, whichgoods and materials originated from States other than the State- of Wisconsin.During the same period,Respondent in the course and conduct of its business opera-tions sold and distributed products within the State of Wisconsin, the gross value ofwhich exceeded $800,000.Of these goods, in excess of $100,000 worth were sold tofirms, each of which in turn during the same period sold and shipped goods outsidethe State of Wisconsin valued in excess of $50,000.I find that Respondent is, andhas been at all times material herein,engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.If.THE LABOR ORGANIZATION iGeneralDrivers andDairyEmployeesLocal Union563, International Brotherhoodof Teamsters,Chauffeurs, Warehousemen & Helpers of America,is, and at all timesmaterial herein has been,a labor organizationwithin themeaningof Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESThe Previous Proceeding and Issue HereinOn July 6 and 7, 1960,I conducted a hearing in another proceeding by the GeneralCounsel against the Respondent herein in which it was alleged that Respondent hadengaged in unfair labor practices within the meaning of Section 8(a)(1), (3), and(5) of the Act .2During that hearing,Marvin Rochon,one of Respondent's em-ployees,was called as a witness by the General Counsel and gave testimony damagingto the Respondent.On December 9, 1960,Respondent discharged Rochon.TheGeneral Counsel contends that the discharge was because of Rochon's union activityand because of the charges filed in the first matter and because of Rochon's testimonytherein.The Respondent contends that Rochon was discharged for cause.The General Counsel'sCase-in-ChiefTo show"the spirit of vengefulness and retribution"which characterized Respond-ent's attitude toward the employees who participated on behalf of the General Coun-sel in the previous hearing, the General Counsel adduced evidence showing thatimmediately after that hearing Respondent discontinued various privileges and serv-ices it had up to then been affording its employees.Thus,the undenied and creditedevidence shows that the employees were no longer permitted to work in Respondent'sgarage on their own cars or to wash them,to obtain automotive parts at wholesaleprices, to be paid for extra work on Respondent's trucks and to be accorded certainlaundry services as a personal accommodation.Not only was most of the aboveshown in the testimony of Respondent's president,Clifton A.Schultz, but the latteradmitted in effect that Respondent's action in this connection was motivated in partby theemployees'testimony in the prior hearing.Besides the foregoing curtailment of privileges by Respondent because of the em-ployees' participation in the original hearing,3 the General Counsel in his creditedand largely undenied evidence showed several other examples of what he claims weresimilarlymotivated discriminations against the employees.Most of these weredirected against Rochon.Among them were the following:1.Robert Babcock testified in the first hearing.He also testified in the hearingherein that he had previously alternated with four other drivers on Sunday work andwas eliminated from such assignments less than 2 weeks after the hearing.He was1 Although no labororganization is allegedin the complaint, I make this finding on thebasis ofthe record made beforeme ina previous case involving the Respondent in whichthe bearing therein andthe above Union play a part in the case at bar.' In my Intermediate Report (132 NLRB 702) I found that Respondent had inter-fered with the rights of the employees guaranteed in the Act by threatening them witheconomic reprisals and promisingthem benefitsin connectionwith the exercise of therights guaranteedthem in the Act. I also found that Respondenthad discriminatedagainst its employeesby the dischargeof one HermanKnoll for engagingin unionactivities.As to theseviolations of Section 8(a) (1) and(3) of the Act,I recommendedthe usualremedial order.I furtherfoundthat Respondent had not violated Section8(a) (5) of the Act andrecommended dismissal ofthat allegation of the complaint.' Because frequentreferenceswill be made to that hearing, I will refer to it henceforth:simply as "the hearing." A. E. SCHULTZ FUEL CO., INC., Sr MIDWEST BULK, -INC.581not restored to such work until about 5 months late?.This restoration occurred afterhe had a talk with Schultz in which he told Schultz in substance that he was allthrough supporting the Union because he could not afford to do it.,2.Prior to the hearing Rochon had worked from 7 a.m. to as late as his dutiesrequired, often putting in considerable overtime. In the week following the hearing,however, he was told to start at 8 a.m. and not to work past 5 p.m 4 As a result,during the period from July 8 to December 9, 1960, he worked 931,4 less hours thanhe did in the corresponding period for 1959.3.Prior to the hearing, Rochon was never sent home before the end of his normalshift unless he so requested.After the hearing this occurred several times, one occa-sion being on August 29.At noon on that day, he had asked Schultz if he shouldstart unloading coal or work in the yard. Schultz told him to "go on home, I ain'tgot a damn thing for you to do." Actually he had a 700-gallon oil delivery to maketo Hoerning's Concrete Products Company. It was his own agreement with Hoern-ing'sthat to avoid interfering with their operations he would never make deliveriesthere until after 4 p.m. or else on Saturdays.When he came to work on the follow-ing day, he was instructed by Spencer Laurin, Respondent's general manager, to makethe delivery to Hoerning's because they were "just about out of oil" and should havebeen supplied the previous day.4.On June 30 Rochon received a ticket for a moving traffic violation with Re-spondent's truck and prior to the unfair labor practice hearing had asked Schultzfor the use of the truck's tachograph,5 which would be useful in court in his defense.Schultz indicated that it was a good idea and that Rochon was welcome to use it.About 2 weeks later, after Rochon had testified in the hearing, he asked Laurin forthe tachograph and was told he could not have it. Later the same day Rochon againasked Laurin for the tachograph and this time was told by Laurin that it had beendestroyed.Rochon further testified that from his observation, Respondent kept thetachographs about a month hanging on nails in Schultz' office. Schultz testifiedboth that the tachographs were kept for "a couple of days" and that he disposed ofthem the same day that he got them. Laurin's testimony was that they were kept for"approximately a half hour."5.Although in previous years Rochon had always been given time off to go deerhunting, during the 1960 season he was denied such permission.He had askedLaurin for hunting leave about a month prior to the deer season but had had noreply.When he repeated his request to Laurin some 2 weeks later, the latter said,.the way things look around here you are going to lose all your privileges...The boss was highly discouraged with you guys for what you pulled on him." 6 ByNovember 18, two of the other drivers, Donald Gore and Elmer Hansen, had alreadyreceived permission to take some time for deer hunting.On that date, when Rochonagain asked Laurin if he was going to be able to get off the next day to hunt, Laurintold him that he was not because there were some fuel orders and some coal todeliver.When Rochon offered to deliver them that night, Laurin said, "I told youto be here at 8:00 o'clock tomorrow morning."When Rochon remonstrated that hebad already made his arrangements to go, Laurin said "that's tough s-."On November 28, 1960, Rochon was given the following letter:To: Marvin Rochon.From: A. E. Schultz Fuel Co., Inc., and Midwest Bulk Inc.You are hereby being notified of the following unsatisfactory work and be-havior on your part and that any repetition of the following will mean a perma-nent discharge for you, from these Companies.1.Customer Complaint6.Carelessness2.Discourtesy7.Carelessness with Equipment3.Gross Insubordination8.Quality of work4.Lack of Cooperation9.Failureto follow instructions5.Wasting Time*His coworker,Elmer Hansen,was also instructed at this time to start at 8 a in. Butat Hansen's request, he was permitted to continue a 7 o'clock starting time.A similarrequest by Rochon, however,was turned downwiththe result that he was the only one ofthe drivers required to start work at 8 a in.5 Respondent's trucks are equipped with tachometers which make continuous records ofthe operations of the trucks,enabling Respondent to check such things as speed of opera-tion and length of stops.9 Of this entire incident,as testified to by Rochon, this comment was the only partdenied in Laurin's testimony. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDExplanationNo. 1-On or about August 13,1960 discourtesy was shown to RichardNatrop,when questioned about the oil being spilled at Natrop's Store.No. 2-Same as No. 1.No. 3-On or about July 8,1960, you were instructed to do certain workwhich was not done.Grease trucks, clean garage, etc.No. 4-On or about July 21, 1960, you were instructed to break down yourtime, which you didn't.No. 5-On or about July 21,1960,you were instructed to help George Nelsonto fix a tire,when SpencerLaurinarrived he found you standing"and watching.No. 6-On or about the 18th of September 1960 and on several other occa-sions, Spencer Laurin found the pump house openwhichissupposed to belocked by you.No. 7-On orabout the 19th of November1960,the oil truck was found withleaking valves, and a mess in the back compartment with oily rags strewn allover, which was foundby C. A.Shultz.No. 8-On or about the 19th of November 1960,C. A. Schultzfound severalfill caps on oil tanks belonging to our customers,with loose fill caps.No. 9-Same as 3 and 4 and 5 and 6.C. A. SCHULTZ,President.On December9,accordingtoRochon's testimony,he wastold by Laurin tomeasure the diesel tank located near the entranceto the office.Aftertelling Laurinwhat the measurement showed,the latterchecked his chart and told Rochon thatitwould take between 450and 550gallons?Rochon thenset histruck meter at 550gallons and started tofill thetank.As soonas heheard thetank beginningto fill uphe attempted to shut off the nozzle.Findingthatitwould not release he ran backto the truckand shut off the meter.He was too late,however,to prevent someoverflow from the tank.As he was reelingup thehose Laurin came by and askedhim what happened.He told Laurin. the oil had run over because, the nozzle hadfailed to"kick out."Laurin told him to cleanitup which he proceeded to do withthe useof woodshavings from the garage.At no time did Laurin "severely repri-mand"him nor indicatethat he would be discharged because ofthe matter.After cleaningup theoil spillageat the office that day,Rochon went about hisother duties.Returning from his deliveries somewhat after5 p.m., he found thefollowing letter together with hispay envelopeat the garage:28 NOVEMBER 1960.To: Marvin Rochon.From:A.E. Schultz Fuel Co.,Inc., and Midwest Bulk Inc.On the 28th of November, 1960,you were notified that any repetition of theunsatisfactorywork and behavioras listed would result in a permanent dis-charge for you from the Companies named above.You are hereby notified that you have been discharged as of 5 o'clock ofDecember 9,1960, for the following reasons;Repetition of No. 1, No. 3,No. 6, No.8,No. 9,of the notification of the28th of November 1960.C A. SCHULTZ,President.In addition to the foregoing, it appears from Laurin'sadmission on cross-examination that it was only after the hearing that Respondent began keeping "moredetailed"records of its employees' derelictions.8Similarly, although the employeeshad always had timecards to fill out,itwas only after the hearing that they wererequired"to fill in their timecards with a detailed breakdown of time spent onspecific work."Respondent'sCase-in-ChiefLaurin testified regarding the following reprimands he had given to Rochon:1.Rochon was warned on about July 2 about having let his wife ride on oneoccasion in his truck.9 The measurement is made by noting the level of oil on a stick placed in the tankLaurin in his testimony denied that Rochon made any measurement of the tank or thathe was told what it should take8 Schultz testified that Respondent began keeping such records sometime before July, 8but could not recall the date, maintaining only that it had been done for "about a year "Laurin also testified that he believed such records were started before July 8, 1960, butdid not say how long before. In any event,all of the matters relied upon by Respondentas the basisforRochon'swritten warning ofNovember 28had occurred on or afterJuly 8, 1960 A. E. SCHULTZ FUEL CO., INC., & MIDWEST BULK,INC.58312.On July 8 he had been instructed to grease some trucks, clean the garage, andstack some additives. Just what part of the above Rochon did not do does not clearlyappear in Laurin's testimony but it would appear that no trucks were greased .93.On July 21 Rochon was warned for not breaking down his time.He hadbeen similarly reprimanded several times prior to July 8 according to Laurin.104.On July 27 Rochon was sent home for failure to help another employee witha flat tire as he had been ordered.5.On August 6 he was reprimanded for coming in late.6.On about September 18 he was reprimanded for leaving the pumphouse un-locked.According to Laurin,he had on other occasions reprimanded Rochon forthe same thing at least one of which times was before July 8.On the September 18matter, it was late at night when Laurin found the pumphouse unlocked.He immedi-ately called Rochon and told him he had "found the pump house open again."Rochon said that he had locked it. Laurin told Rochon "he'd better get down hereand lock it."Rochon asked if he would be paid for doing so and Laurin said, "No."Rochon did not come down and Laurin locked it himself.7.On October18 Rochon was reprimanded for denting the back chute of analuminum trailer.8.On November 1 Rochon was reprimanded because of a customer's complaintabout spilled oil.9.On November I1 he was again"talked to" about oil spillage at a customer'spremises.Schultz testified that he made oil deliveries with Rochon's truck on November 19replacing Rochon who had broken his glasses and could not work until they wererepaired.On this occasion Schultz found the back end of Rochon's truck "one ofthe biggest messes" he had ever seen.There was oil, oily rags, wrenches,and pipeslaying all over. It was so bad that he had to close the covers in the back end to hidethe embarrassing mess from public view.Itwas on the deliveries he made at thistime that he first discovered that Rochon in many instances was not properly tight-ening the fill caps on the customers'oil supply pipes.iiRichard Natrop,Respondent's sales manager and also an oil customer,testifiedthat on August 13 Rochon had spilled some oil at Natrop's home. In the officethat afternoon when he told Rochon, "Gee, Marv, that's a heck of a mess backthere,"Rochon"just kind of shrugged his shoulders"and said,"Yah, well that's toobad" and walked out into the garage.Natrop said nothing about the matter toSchultz, but the office girl did.12According to Schultz' further testimony aboutthe matter,he "wanted to get to the bottom of the thing"so he gotNatropand wentback to talk to Rochon about it.Rochon at first denied that he had spilled any oilthen admitted it. Schultz said, "Marv, if you are doing this to Mr. Natrop, I wonderwhat you are doing to the rest of our customers?"Rochon shrugged his shoulders.Schultz made it clear in no uncertain terms that he "didnt want to see it ever happenagain." !3When Schultz had seen the overflow oil in front of the office on December 9,according to his testimony,he asked Laurin what happened.Laurin told him thathe did not know,that be thought Rochon had been sitting in the truck not watchingthe fill pipe.14Schultz thereupon sent Laurin out "to make a random selection ofthe customers serviced by Mr.Rochon and check to see if they had loose fill caps andspillage of oil."According to Laurin's testimony he did as ordered and founde Laurin admitted that the additives had been stackedHe further testified that hedid not "believe the whole garage was cleaned,"leaving the implication that at least partof it had been cleanedHe also admitted that it was Rochon's responsibility along withHansen, the other domestic driver, to clean up the yard and the garage.On the occa-sion in question Rochon had weeded the fiowerbeds in front of the office trying to "getthat looking half way decent "11 This is obviously inconsistent with Laurin's testimony elsewherethatitwas not untilafter July 8 that the employees were required to break down their time.11 "Fill caps" was a term used to describe the cap or cover of the end of the supplypipeSome are screw types that tighten with a wrench and some are clip types that aresimply snapped shut and apparently may also be lockedThe importance of having themclosed in such a way as to prevent vandalism is obvious12The office girl did not testify.13 Schultz did not deny Rochon's testimony that Schultz told him on this occasion,"Listen youlittle- - ,if this ever happens again,Iwill kick yourass until your nose bleeds "14This was in direct conflict with Laurin's testimony which was that he told Schultzthat Rochon had told him the nozzle would not "kick out." Laurin also testified that noattempt was made to check whether or not the nozzle was faulty 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDfour customers who had loose fill caps and/or oil spillage.On reporting this toSchultz it was decided by them to discharge Rochon.In his testimony, Rochon denied many of the accusations leveled at him or gaveplausible explanations (if credited) as to what actually occurred.15From the testimony of Respondent's witnesses the following facts regarding theabove matters appear:1.Other drivers have in the past had their wives or members of their familiesride with them in Respondent's trucks "with permission."To Respondent's knowl-edge, on no occasion after his reprimand about it did Rochon have any unauthorizedriders in his truck.2.The tire helping incident.When Laurin arrived at the disabled truck on MainStreet in Neenah, everything had been done regarding the tire changing and all thatremained was "just finishing tightening the wheel."This was being done by Nelsonas Rochon stood by.15On this basis Laurin sent Rochon home with the commentthat "if he didn't want to work, he should go home."3.The dent in the aluminum trailer.Respondent has two aluminum trailers usedfor hauling coal.Only one is operated at a time, the other apparently being held inreserve.The trucks are operated both day and night, the night work involving thetransportation of coal from Green Bay to the Neenah area.In his testimony Laurin could not say when the dent in the trailer occurred otherthan that Schultz called his attention to it on October 19, the day after Rochon hadbeen using it. It was Laurin's position that if it had occurred before the 18th "Itwould have been noticed" sooner. Laurin at first testified that Rochon was the onlyone who drove the truck on the 18th.He later testified that he did not "believe"anyone else drove it that day or could have driven it.He also finally admitted thathe did not know if the truck had been used the night before Rochon drove it.Whenhe talked to Rochon about the dent, the latter denied that he had done it.On thisbasis, without asking anyone else about the matter and making no further investigationLaurin tagged Rochon as the guilty one.4.Access to the pumphouse was had by the oil drivers, both semitrailer and local.Primarily these were Babcock and Rochon but others may occasionally have hadsuch access.Laurin testified that on September 18 when he called Rochon about the-unlocked pumphouse, Babcock had worked a Tull day but Laurin was unable to saywhether or not Rochon had left before Babcock.On this basis and in the face,ofRochon's denial, Laurin attributed the failure to lock the pumphouse to Rochon.5.Schultz' testimony that there was oil on the back end of Rochon's truck tendsto corroborate Rochon's testimony that he had a leaky fill line nozzle and that hekept a bunch of rags in the back to stuff in the nozzle and to sop up the leaking oil.I find this to be the fact as well as Rochon's additional undenied testimony that hehad informed Laurin of the leaky nozzle but that he never got the replacement partsLaurin had promised to get.ConclusionsConsidering the inconsistencies in Respondent's evidence and admissions of Schultzthat the participation of the employees in the hearing motivated a curtailment byRespondent of employee privileges which, as the General Counsel contends, indicatesa "spirit of vengefulness and retribution" toward the employees for that partici-pation, I have no difficulty, in the light of the entire record and Respondent's actionstoward Rochon, in finding that Rochon was discharged because of the part he playedin the hearing. In doing this I rely almost entirely on the testimony of Respondent'switnessesand deem it unnecessary to weigh and decide many of the foregoing (andsome unmentioned)conflictsbetween Rochon'sversion of what happened andRespondent's.,The flimsybasis of many of the accusations against Rochon(as particularly ex-emplified by the tire helping and trailer denting incidents),the lack of investigation,and the apparent eagerness with which Laurin acted on them clearly bespeak of anulterior motive.And the patently clumsy attempt of Respondent with its warningletter of November 28 and its discharge letter of December 9, by the use of repeti-tion and terminology,17 to multiply single incidents into multiple complaints tends,'Some of these denials were admitted by Laurin to have been made to him by Rochonat the time.16On direct examination Laurin testified that there were a number of things Rochoncould have been doing at this time such as, "Getting the rim that was busted,getting iton the pickup, tightening the lug bolts, letting the truck down . .On cross-examination,however, lie was unable to recall whether Rochon put his tools back in thepickup or loaded the flat tire into it before he got into it and returned to the garage."As admitted in the testimony of both Schultz and Laurin. A. E. SCHULTZ FUEL CO., INC., & MIDWEST BULK, INC.585with other evidence,to show what that motive was.An important part of the otherilluminating evidence was the starting of a record of employee transgressions which,notwithstanding Respondent's attempt to show otherwise,I find did not start untilafter the hearing.18These things, among others in the record as a whole,19 convinceme that because of Rochon's part in the hearing Respondent was determined to elim-inate him as an employee and to this end began keeping a dossier on him of ostensiblecause to mask its illegal motive for such action.Cf.Gulf Bottlers,Inc.,127 NLRB850, 873.'In reaching this conclusion I do not mean to imply that I feel Rochon was nec-essarily an exemplary employee or that none of the complaints against him hadmerit or that Respondent was not sincerely irked by some of them.Nor do I meanto substitute my judgment for Respondent's in the matter of how it is to appraise andevaluate its employees' services.What I am saying is simply that the evidence tome does not indicate a genuine concern with Rochon's performance as such.Whatit does indicate to me was an attempt to take what for the most part were normal,day-to-day,employee frailties 20 and magnify them into a justification for Rochon'sdischarge in retribution for his participation in the hearing.That Respondent hadan inclination for such retribution was frankly admitted by Schultz.In this connection a look at Rochon's record and Respondent's attitude towardits employees in general is enlightening.Rochon had worked for Respondent formorethan 4years, over 31of which apparently were satisfactory and acceptableto Respondent 2iThat this satisfactory record should have been completely reversedin a few months'time seems incredible.Even more incredible,inmy opinion, isRespondent's attempt to show that Rochon was an unacceptable employee duringhis entire 4 years of employment.22The fallacy of such a position for Respondent isthat if such were the fact and Respondent had put up with Rochon for years anddid not find it necessary to discharge him until a time when an attempt was made toorganize Respondent's employees and he gave damaging testimony against Respond-ent on matters connected with the Union,itwould seem that his discharge must havehad some vital connection with those matters.I have one other observation to make. Schultz testified that one of the "primaryreasons" for Rochon's discharge was his oil spillage on December 9.Whateverfavorable inference Respondent might claim regarding the effect of the combinedseriousness and spontaneousness of that incident 23 on its action is lost, in my opinion,by having sent Laurin out to look for further aberrations by Rochon.On the basis of the foregoing,I find that Respondent discharged Rochon,and hasfailed and refused to reinstate him because he gave testimony in the prior hearing,a proceeding arising out of charges filed by the Union,thereby violating Section8(a) (4) of the Act. I further find that by so doing Respondent thereby discouragedmembership in a labor organization within the meaning of Section 8(a)(3) of theAct and interfered with,restrained,and coerced its employees in the exercise ofrights guaranteed in the Act in violation of Section 8(a) (1) thereof.The SandyHill Iron & Brass Works,69 NLRB 355,378, enfd.165 F.2d 660(C.A. 2).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among the'5 The fact that none of the matters covered in the letters occurred before the hearingtends to show this as well as Respondent's failure to offer in evidence any suchrecordsmade before the bearing'5 Respondent's explanation of some of its conduct toward Rochon was inconsistent withthe factsFor example, Rochon's 8 o'clock starting time was explained by Respondent asdue to the summer season slackness.But Rochon was continued on that schedule up tothe time he was discharged-well into the busy season.20 That Schultz is generally sophisticated and tolerant-regarding employee shortcomingsis evidenced by his testimony that his employees lie to him about matters pertaining totheir work which fact Schultz apparently accepts philosophically on the basis that every-one lies occasionally-even he as he admitted on the stand.zi Respondent's attempt to show otherwise is controverted by Its providingmakeworkfor its employees, including Rochon, during the slack summerseasons andby Schultz'testimony that if an employee were not satisfactory he would not provide such employ-ment and would seize uponslack business as anopportunity to eliminatesuch an employee.22 Laurin testified essentiallyto that effect.21 Respondent estimatedthat25 or 30 gallons had been spilled 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices,I shall recommendthat itbe ordered to cease and desisttherefromand takecertain affirmative action designed to effectuate the policiesof the Act.I have found that Respondent discharged Marvin Rochon because he gave testi-mony undertheActin a proceeding arising out of charges filed by the Union,thereby violating Section 8(a)(3) and(4) of the Act.Accordingly,I shall recom-mend that Respondent be ordered to reinstate Rochon to the positionthat he wouldhave occupied but for the Respondent's discrimination against him, orto a sub-stantially equivalent position,without prejudice to his seniorityand other rightsand privileges.I shall also recommendthatRespondentbe orderedto make Rochonwhole for any loss of pay that he may have suffered because of the Respondent'sdiscrimination against him,by paymentto him of a sum of money equal to theamount he normally would have earned as wages from date of such discriminationto the date of the offer of reinstatement,less his net earnings.F.W. WoolworthCompany,90 NLRB 289.24In view of the violations herein and the violationspreviouslyfound by me againstRespondent,it is apparentthatthe commission of other unfair labor practices byRespondent may reasonably be anticipatedby itspast conduct andthatthe pre-ventive purposesof the Act may be thwartedunless the recommendations hereinare coextensivewiththe threat.To effectuate the policiesof the Act, therefore, itwill be recommendedthatthe Respondent cease and desist from infringing in anymanner on the rights guaranteed employees in the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthis proceeding,I make the following:CONCLUSIONS OF LAW1.General Drivers and Dairy EmployeesLocal Union563, InternationalBrother-hoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America,isa labororganization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MarvinRochon,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) and(4) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of theAct, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.Theaforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]24There is additional evidence in the record herein of discrimination by Respondentagainst his employees because of their testimony In the proceeding in question.Sincethese were not alleged in the complaint nor claimed by the General Counsel as additionalviolations of the Act,I shall recommend no affirmative order regarding them and willrely on the cease and desist portion of the order herein to remedy such violations.InternationalBrotherhood of ElectricalWorkers, Local 861,AFL-CIOandCleveland Construction Corp.InternationalBrotherhood of ElectricalWorkers, Local 861,AFL-CIOandElco Electric,Inc.Cases Nos. 15-CC-129 and15-CC-130.November 22, 196.1DECISION AND ORDERUpon charges and amended charges duly filed by Cleveland Con-struction Corp., herein called Cleveland, and Elco Electric, Inc.,134 NLRB No. 62.